 PROB 12C                                                                           Report Date: February 24, 2020
(6/16)

                                       United States District Court
                                                                                                  FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                         Feb 24, 2020
                                                                                             SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Hermino Garcia Rojas                     Case Number: 0980 2:10CR02120-MKD-1
 Address of Offender:                         Yakima, Washington 98901
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Mary K. Dimke, U.S. Magistrate Judge
 Date of Original Sentence: November 17, 2011
 Original Offense:          Distribution of a Controlled Substance, 21 U.S.C. § 841(a)(1)
 Original Sentence:         Prison - 120 months             Type of Supervision: Supervised Release
                            TSR - 96 months

 Revocation Sentence:       Prison - 12 months
 January 15, 2019           TSR - 84 months
 Asst. U.S. Attorney:       Thomas J. Hanlon                Date Supervision Commenced: December 27, 2019
 Defense Attorney:          Paul Shelton                    Date Supervision Expires: December 26, 2026


                                           PETITIONING THE COURT

To issue a warrant.

The probation officer believes the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            7           Standard Condition #2: After initially reporting to the probation office, you will receive
                        instructions from the court or the probation officer about how and when you must report to
                        the probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mr. Rojas is alleged to have failed to report to probation as directed
                        on February 20 and 21, 2020.

                        On January 2, 2020, supervised release conditions were reviewed and signed by Mr. Rojas,
                        acknowledging his understanding of standard condition number 2, which requires him to
                        report to probation as instructed.

                        On February 19, 2020, Mr. Rojas was directed by this officer to report to probation on
                        February 20, 2020, at 12 p.m. for an office visit and to provide a urinalysis test. On
                        February 20, 2020, Mr. Rojas sent this officer a text message at 5:27 p.m. stating he missed
                        the scheduled meeting because he woke up late and he will report to the probation office on
                        February 21, 2020.
Prob12C
Re: Rojas, Hermino Garcia
February 24, 2020
Page 2

                      On February 21, 2020, Mr. Rojas sent this officer a text message at 11:36 a.m. stating he was
                      on his way to report to the probation office. He also stated he was struggling with his
                      sobriety and needed to go to inpatient treatment.

                      Mr. Rojas failed to report to the probation office on February 21, 2020, as directed and failed
                      to contact this officer to explain why he could not report. His current whereabouts are
                      unknown and he is not responding to this officer’s attempts to locate him.

          8           Special Condition #1: You must undergo a substance abuse evaluation and, if indicated by
                      a licensed/certified treatment provider, enter into and successfully complete an approved
                      substance abuse treatment program, which could include inpatient treatment and aftercare
                      upon further order of the court. You must contribute to the cost of treatment according to
                      your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                      and treatment provider.

                      Supporting Evidence: Mr. Rojas is alleged to have been unsuccessfully discharged from
                      outpatient treatment at Merit Resource Services on February 20, 2020.

                      On January 2, 2020, supervised release conditions were reviewed and signed by Mr. Rojas,
                      acknowledging his understanding of special condition number 1, which requires him to enter
                      into and successfully complete substance abuse treatment.

                      On February 20, 2020, this officer spoke with Merit staff about Mr. Rojas’ compliance with
                      treatment. Merit staff informed this officer that Mr. Rojas failed to show up for outpatient
                      treatment on February 20, 2020, was discharged for lack of attendance/participation.

The U.S. Probation Office respectfully recommends the Court issue a warrant.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     February 24, 2020
                                                                             s/Phil Casey
                                                                             Phil Casey
                                                                             U.S. Probation Officer
Prob12C
Re: Rojas, Hermino Garcia
February 24, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                    2/24/2020

                                                                    Date
